Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000366
                                                     27-MAY-2011
                                                     08:30 AM



                       NO. SCPW-11-0000366


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        DJC, Petitioner,


                               vs.


      THE HONORABLE SHERRI ANN L. IHA, JUDGE OF THE FAMILY

          COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I;

                      and JSC, Respondents.



                       ORIGINAL PROCEEDING

                      (FC-D No. 10-1-6277)


           ORDER GRANTING PETITION FOR WRIT OF MANDAMUS

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

  and Circuit Judge Sakamoto, in place of McKenna, J., recused)


          Upon consideration of the petition for a writ of

mandamus and the papers in support, it appears that the

respondent judge disqualified attorney Dyan M. Medeiros from

representing the defendant in FC-D No. 10-1-6277 upon finding

that Medeiros' representation of the defendant was prohibited by

the conflict of interest provisions of Hawai'i Rules of

Professional Conduct (HRPC) Rules 1.7 and 1.9.   The respondent

judge's disqualification of Medeiros was imputed to Medeiros'

associate, Charles Kleintop, under HRPC Rule 1.10(a).     Having
disqualified Medeiros, the respondent judge was required by HRPC

Rule 1.10(a) to disqualify Kleintop.          The refusal to disqualify

Kleintop results in irreparable and immediate harm.             Therefore,

petitioner is entitled to mandamus relief.           See Kema v. Gaddis,

91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus

is an extraordinary remedy that will issue where the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action.); Wong v. Fong, 60 Haw. 601, 604,

593 P.2d 386, 389 (1979) (A writ of mandamus may be brought from

the denial of disqualification of counsel where irreparable and

immediate harm would otherwise result.).          Accordingly,

            IT IS HEREBY ORDERED that the petition for a writ of


mandamus is granted.1      The respondent judge shall forthwith


disqualify Charles Kleintop as the defendant's attorney in FC-D


No. 10-1-6277.

            DATED:   Honolulu, Hawai'i, May 27, 2011.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ James E. Duffy, Jr. 


                                    /s/ Karl K. Sakamoto





      1

         Pursuant to HRAP 2 and in the interest of expediting this decision,

we suspend the provision of HRAP 21(c) requiring answers by the respondents

when a writ is entertained.